DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's response submitted March 15, 2022, has been received.  The amendment of claims 1 and 11; cancellation of claims 2, 5-7; is acknowledged.  Applicant’s arguments filed March 15, 2022, have been fully considered but they are not persuasive. In particular, the new limitations are addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8, 10-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0129707 (“Kojima”) in view of U.S. Patent Pub. 2017/0253022 (“Henn”), further in view of U.S. Patent Pub. 2018/0106608 (“Hibi”).
Claim 1
Kojima discloses a digital textile printing device comprising: a print head (printheads 131); a printing surface configured to feed a medium for printing in a feed direction that passes said print head for printing (printing surface 531); a measurement unit arranged downstream of said print head in said feed direction to measure a thickness of said medium for printing , wherein said measurement unit comprises a laser curtain, the light curtain formed from a series of laser beams, the laser curtain extending up to a predetermined thickness over said finite length to measure a height profile of said textile ([0080-0081]) and obtain from said height profile an upper topography of said medium, wherein said print head has an adjustable height and a controller for controlling said height and wherein said controller is responsive to said measurement unit to adjust said height according to a measured thickness of approaching print media (paragraph [0075]), said adjustment being made when said measured thicknesses is within a predetermined range, said controller being configured to halt printing when said measured thickness is outside said predetermined range (paragraphs [0112-0113]). 
Kojima discloses using a measurement unit for thickness but does not appear to explicitly disclose wherein the plurality of thickness measurements are taken at discrete displacements over the finite length.
Henn discloses using a light curtain with discrete multiplicity of laser beams for measuring print medium thickness (paragraph [0013, 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a light curtain, as disclosed by Henn, into the device of Kojima, for the purpose of monitoring different thicknesses of print media (Henn, paragraph [0013, 0041]).
Henn does not appear to explicitly disclose the light curtain formed from a series of laser beams, and obtain from said height profile an upper topography of said medium.
Hibi discloses a light curtain of a series of laser beams applied to determine a surface topography of a medium (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the light curtain formed from a series of laser beams, and obtain from said height profile an upper topography of said medium, as disclosed by Hibi, into the device of zzzz in view of Henn, for the purpose of determining a surface shape to be measured (Hibi, paragraph [0007]).

Claim 3
Kojima in view of Henn further in view of Hibi discloses the digital textile printing device of claim 1, wherein said measurement unit is configured to take said measurements repeatedly over a printing duration (Kojima, paragraphs [0123-0128]). 

Claim 8
Kojima in view of Henn further in view of Hibi discloses the digital printing device of claim 1, wherein said controller is configured to return said printing surface for readjustment when said measured thickness is outside said predetermined range, then to repeat said measurement and if within said predetermined range to resume printing (Kojima, paragraphs [0123-0128]).

Claim 10
Kojima in view of Henn further in view of Hibi discloses the digital printing device of claim 1, wherein the printer is a direct to garment printer and said printing medium is a garment (Kojima, paragraph [0064]). 

Claim 11
Kojima discloses a method of digital textile printing comprising: placing media to be printed on a print table (Fig. 1, printing surface 531); feeding said media towards a print head for printing (Fig. 1); over a finite length of said textile approaching said print head, using a series of laser beams and measuring an extent of said textile towards said print head in a thickness direction of said textile, thereby to obtain a thickness profile of said textile (paragraphs [0080-0081]) and derive therefrom an upper profile of said textile; during printing, dynamically adjusting said print head to define a predetermined printing distance between said print head and said textile for said printing; and during printing, if said extent reaches or exceeds said predetermined printing distance then pausing said printing (paragraphs [0123-0128]).  
Kojima discloses using a measurement unit for thickness but does not appear to explicitly disclose wherein the plurality of thickness measurements are taken at discrete displacements over the finite length.
Henn discloses using a light curtain with discrete multiplicity of laser beams for measuring print medium thickness (paragraph [0013, 0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a light curtain, as disclosed by Henn, into the device of Kojima, for the purpose of monitoring different thicknesses of print media (Henn, paragraph [0013, 0041]).
Henn does not appear to explicitly disclose the light curtain formed from a series of laser beams, and derive therefrom an upper profile of said textile.
Hibi discloses a light curtain of a series of laser beams applied to determine a surface topography of a medium (paragraph [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the light curtain formed from a series of laser beams, and derive therefrom an upper profile, as disclosed by Hibi, into the device of zzzz in view of Henn, for the purpose of determining a surface shape to be measured (Hibi, paragraph [0007]).

Claim 12
Kojima in view of Henn discloses the method of claim 11, wherein said measuring comprises taking a plurality of thickness measurements over said finite length (Kojima, paragraphs [0123-0128]).  

Claim 13
Kojima in view of Henn further in view of Hibi discloses the method of claim 11, wherein said measuring comprises taking said measurements repeatedly over a printing duration (Kojima, paragraphs [0123-0128]).

Claim 15
Kojima in view of Henn further in view of Hibi discloses the method of claim 11, wherein said measuring comprises providing a laser curtain extending up to a predetermined thickness over said finite length (Kojima, paragraphs [0123-0128]). 

Claim 16
Kojima in view of Henn further in view of Hibi discloses the method of claim 11, comprising returning said printing table for readjustment when said measured thickness reaches or exceeds said predetermined printing distance, then repeating said measurement and if within said predetermined printing distance resuming said printing (Kojima, paragraphs [0123-0128]).
 
Claim 17
Kojima in view of Henn further in view of Hibi discloses the method of claim 11, comprising carrying out said measuring alongside pretreating of said textile in said feed direction to said print head (Kojima, paragraph [0159]). 

Claim 18
Kojima in view of Henn further in view of Hibi discloses the method of claim 11, wherein said printing is direct to garment printing and said printing medium is a garment (Kojima, paragraph [0064]).

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0129707 (“Kojima”) in view of U.S. Patent Pub. 2017/0253022 (“Henn”), further in view of U.S. Patent Pub. 2018/0106608 (“Hibi”), further in view of U.S. Patent No. 5,505,129 (“Greb”).
Claim 4
Kojima in view of Henn further in view of Hibi discloses the digital textile printing device of claim 1.
Kojima in view of Henn further in view of Hibi discloses a laser curtain thickness detector but does not appear to explicitly disclose wherein said measurement unit comprises a laser emitter and a laser collector. 
Greb discloses using a laser curtain thickness sensor including a laser light and collector (col. 2, lns 61-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a laser light and collector, as disclosed by Greb, into the device of Kojima in view of Henn, for the purpose of providing accurate thickness detection quickly during a conveyance (Greb, col. 2, lns 61-67).

Claim 14
Kojima in view of Henn further in view of Hibi discloses the method of claim 11.
Kojima does not appear to explicitly disclose wherein said measuring comprises shining laser beams across said textile. 
Greb discloses using a laser curtain thickness sensor including a laser light and collector (col. 2, lns 61-67).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a laser light and collector, as disclosed by Greb, into the device of Kojima in view of Henn further in view of Hibi, for the purpose of providing accurate thickness detection quickly during a conveyance (Greb, col. 2, lns 61-67).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2016/0129707 (“Kojima”) in view of U.S. Patent Pub. 2017/0253022 (“Henn”), further in view of U.S. Patent Pub. 2018/0106608 (“Hibi”), further in view of U.S. Patent Pub. 2005/0206711 (“Milini”).
Claim 9
Kojima in view of Henn further in view of Hibi discloses the digital printing device of claim 1.
Kojima in view of Henn further in view of Hibi discloses wherein said measurement unit is located alongside a preprinting treatment unit in said feed direction to said printer. 
Milini discloses providing a preprinting treatment unit (paragraph [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the measurement unit is located alongside a preprinting treatment unit in said feed direction to said printer, as disclosed by Milini, into the device of Kojima in view of Henn further in view of Hibi, for the purpose of providing improved clarify and definition of printing (Milini, paragraph [0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ERICA S LIN/Primary Examiner, Art Unit 2853